Case 3:20-cv-01657-KAD Document 17-4 Filed 02/12/21 Page 1 of 3




                          EXHIBIT D
          Case 3:20-cv-01657-KAD Document 17-4 Filed 02/12/21 Page 2 of 3



            UNITED STATES DISTRICT COURT DISTRICT OF CONNECTICUT

JOSEPH D’AGOSTIN                                        )
Plaintiff                                               )    NO. 3:20-cv-01388-KAD
                                                        )
v.                                                      )
                                                        )
FITNESS INTERNATIONAL, LLC.                             )
D/B/A/ LA FITNESS                                       )
Defendant                                               )


          DEFENDANT FITNESS INTERNATIONAL, LLC, D/B/A LA FITNESS’
           OBJECTIONS TO PLAINTIFF’S REQUESTS FOR PRODUCTION

        Pursuant to Rules 33 and 34 of the Federal Rules of Civil Procedure, the Defendant,
Fitness International, LLC, d/b/a LA Fitness (“Fitness International”) hereby submits its
objections to the Plaintiff Joseph D’Agostin’s Requests for Production served as of December
17, 2020 under Federal Rule of Civil Procedure 26(d)(2):

1. A copy of the policies or procedures identified in response to Interrogatory No. 4.

OBJECTION: Fitness International objects to this Request as overly broad and unduly
burdensome and without limitation with respect to time insofar as it seeks “any written policies
or procedures” that relate to the condition the Plaintiff alleges caused his injury, irrespective of
whether such policies or procedures were in force in the premises at issue or at the time of the
incident alleged in the Complaint.

2. A copy of the report identified in response to Interrogatory No. 6.

OBJECTION: Fitness International objects to this Request to the extent that it improperly seeks
to require it to disclose information and materials protected by the attorney/client privilege or the
work product doctrine. The rules of discovery do not afford any party the right to discover
another party’s theory of the case, legal strategies or thought processes behind what he or she
believes or intends to use to support his or her claims.

9. A copy of any written contract or agreement regarding the maintenance and inspection of the
premises where the plaintiff claims to have been injured in effect at the time of the Plaintiff's
injury between you and the person or entity identified in Interrogatory No. 3.

OBJECTION: Fitness International objects to this Request as vague and ambiguous as framed,
particularly with respect to the phrase “maintenance and inspection of the premises where the
plaintiff claims to have been injured.” Fitness International accordingly further objects to this
Request as overly broad and unduly burdensome insofar as it seeks the product of “any written
                                                  1
         Case 3:20-cv-01657-KAD Document 17-4 Filed 02/12/21 Page 3 of 3



contract or agreement” concerning maintenance of the premises, irrespective of whether an
agreement relates to the alleged cause of the Plaintiff’s claimed injury.

                                                    Respectfully submitted,

                                                    Defendant,
                                                    FITNESS INTERNATIONAL, LLC, D/B/A
                                                    LA FITNESS
                                                    By its attorneys,




                                                    Kevin J. O’Leary, ct30271
                                                    Benjamin H. Levites, ct30481
                                                    Coughlin Betke LLP
                                                    175 Federal Street
                                                    Boston, MA 02110
                                                    (617) 988-8050
                                                    koleary@coughlinbetke.com
                                                    blevites@coughlinbetke.com




                                      CERTIFICATION

       I, Benjamin H. Levites, hereby certify that I have mailed a copy of this document to the
following parties of record on January 15, 2021 via e-mail.

Frank J. McCoy, Jr.
McCoy & McCoy, LLC
20 Church St. 17th Floor
Hartford, CT 06103
Frank@mccoymccoy.com
Kate@mccoymccoy.com
Taylor@mccoymccoy.com


                                                    ___________________________________
                                                    Benjamin H. Levites




                                                2
